Citation Nr: 0807295	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-16 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic right hip 
disability.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left calf 
contusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from May 1983 through November 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem.  The Nashville, Tennessee, is currently 
handling the veteran's claim.

The veteran, in his May 2005 substantive appeal, did not 
perfect the appeal of entitlement to service connection for 
bilateral shin splints.  That issue is, therefore, not before 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for a right hip 
disability, for right ear hearing loss, and for a left calf 
contusion.  The claims folder is devoid of medical evidence 
in support of the veteran's claim, aside from the complete 
service medical records, which are associated with the claims 
folder.  The RO, in January 2004, requested comprehensive VA 
examinations for each of the veteran's claims.  The record 
shows that he did not appear for the examinations.  However, 
the record also shows that the January 2004 letters notifying 
the veteran of his examinations were mailed to a Yorktown, 
Virginia, address.  Evidence in the claims folder appears to 
indicate that the veteran receives mail at a post office box 
in Clarksville, Tennessee.  The veteran claims that he never 
received the notices and that he is willing to report for any 
examination when notified.  See May 2005 veteran's statement 
and February 2008 representative statement.  The RO appears 
to be willing to reschedule the examinations, as there is a 
May 2008 Compensation and Pension Examination Request 
Worksheet in the claims folder, which does not appear to have 
been acted upon.  Because examinations are necessary to 
decide the claims, this matter must be remanded.  38 C.F.R. § 
3.159(d) (2007).

The RO must also ensure that VA's duty to notify the veteran 
under 38 C.F.R. § 3.159(b) (2007) is met for each of these 
claims.  Also, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which placed two additional duties upon the VA.  
Under Dingess, VA must also provide proper notice of the 
evidence required to establish the degrees of disability and 
the effective date of an award.  The notice provided to the 
veteran in this case is not in conformity with the Court's 
Dingess decision.  As such, this matter must be remanded for 
proper notice under 38 C.F.R. § 3.159(b)(1), including 
corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006), and insure that 
all notice and information regarding 
scheduled appointments are sent to the 
appropriate address.  

2.  Afford the veteran the appropriate VA 
examinations to determine the nature and 
etiology of his right hip disability, 
right ear hearing loss, and left calf 
contusion.  The examiner(s) should review 
the claims folder, examine the veteran, 
render any current diagnoses in relation 
to these claims and provide an opinion 
regarding the etiology of the veteran's 
right hip disability, right ear hearing 
loss, and left calf contusion by 
addressing the following question:  is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's right hip disability, right ear 
hearing loss, and left calf contusion (if 
diagnosed) were caused by disease or 
injury during service?  A complete 
rationale should be provided for any 
opinion expressed.

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


